Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 1 of 13 - Page ID#: 573




                        EXHIBIT 3
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 2 of 13 - Page ID#: 574
              Confidential - Subject to Protective Order

     1                 UNITED STATES DISTRICT COURT
     2              FOR THE MIDDLE DISTRICT OF ALABAMA
     3                      NORTHERN DIVISION
     4      DANA FIELDS, Individually         )
            and as Natural Parent of D.F.,    )
     5                                        )
                           Plaintiff,         )
     6                                        )
            v.                                ) Civil Action No.
     7                                        ) 2:13CV0035-WKW
            ELI LILLY AND COMPANY,            )
     8                                        )
                           Defendant.         )
     9     ____________________________________________________
    10                 UNITED STATES DISTRICT COURT
    11          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
    12                     STATESVILLE DIVISION
    13      ANGELA SHOEMAKE, Individually   )
            and as Parent and Natural       )
    14      Guardian of Minor Child J.S.,   )
                                            )
    15                     Plaintiff,       )
                                            )
    16      v.                              ) Civil Action No.
                                            ) 5:13-cv-00013
    17      ELI LILLY AND COMPANY,          ) RLV-DCK
                                            )
    18                     Defendant.       )
           ____________________________________________________
    19
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    20
    21                              – – –
    22       VIDEOTAPED DEPOSITION OF THOMAS W. SADLER, Ph.D.
                       WEDNESDAY, FEBRUARY 25, 2015
    23
                                             – – –
    24

   Golkow Technologies, Inc.                                                  Page 1
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 3 of 13 - Page ID#: 575
              Confidential - Subject to Protective Order

     1

     2

     3                           Videotaped deposition of
     4     THOMAS W. SADLER, Ph.D., held at Reilly
     5     Pozner, 1900 16th Street, Suite 1700, Denver,
     6     Colorado 80202, commencing at 9:27 a.m., on
     7     February 25, 2015, before Lisa A. Knight,
     8     Registered Merit Reporter, Certified Realtime
     9     Reporter, and Notary Public.
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

                                      – – –
    22

    23

    24

   Golkow Technologies, Inc.                                                  Page 2
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 4 of 13 - Page ID#: 576
              Confidential - Subject to Protective Order

     1     A P P E A R A N C E S:
     2
           ON BEHALF OF THE PLAINTIFFS:
     3           REILLY POZNER LLP
                 1900 Sixteenth Street
     4           Suite 1700
                 Denver, Colorado 80202
     5           303-893-6100
                 BY: MARK PREMO-HOPKINS, ESQUIRE
     6                mpremohopkins@rplaw.com
     7
           ON BEHALF OF THE DEFENDANT:
     8           PEPPER HAMILTON LLP
                 3000 Two Logan Square
     9           Eighteenth and Arch Streets
                 Philadelphia, Pennsylvania 19103
    10           215-981-4000
                 BY: ANDREW E. KANTRA, ESQUIRE
    11                kantraa@pepperlaw.com
                      FRANCIS X. LANE, ESQUIRE
    12                lanefx@pepperlaw.com
    13                         -and-
    14           PEPPER HAMILTON LLP
                 301 Carnegie Center
    15           Suite 400
                 Princeton, New Jersey 08543
    16           609-452--0808
                 BY: RONNI E. FUCHS, ESQUIRE
    17                fuchsr@pepperlaw.com
                 (Appearing telephonically)
    18
    19
           ALSO PRESENT:
    20
           DAVIS BAUMUNK, Videographer
    21     Golkow Technologies
    22     SHEA SHAVER, Reilly Pozner
           DALE RATLIFF, Intern
    23
    24

   Golkow Technologies, Inc.                                                  Page 3
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 5 of 13 - Page ID#: 577
              Confidential - Subject to Protective Order

     1      to evaluate for yourself the question of

     2      whether or not various biases that may be

     3      present in these epidemiologic studies may,

     4      in fact, explain that increased risk?

     5              A.        No, sir.      I've left that to

     6      Dr. Jewell.

     7              Q.        Okay.

     8                        In doing this analysis of the

     9      epidemiological studies, your -- are you

    10      familiar with something called the Bradford

    11      Hill guidelines?

    12              A.        Yes.    Somewhat, yes.

    13              Q.        Okay.

    14                        And as part of your opinion

    15      that you're offering here, did you undertake

    16      to apply the different guidelines -- the

    17      Bradford Hill guidelines?

    18              A.        No, sir.

    19              Q.        That, as well, was left to

    20      Dr. Jewell?

    21              A.        Yes, sir.

    22              Q.        Okay.

    23                        So I just want to make sure

    24      that I'm clear on your method for identifying

   Golkow Technologies, Inc.                                                Page 179
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 6 of 13 - Page ID#: 578
              Confidential - Subject to Protective Order

     1              doesn't appear to be a page number on

     2              the first page, so . . .

     3                        MR. KANTRA:       Right.     Right.

     4              Because it's a reprint.

     5                        THE DEPONENT:        Okay.

     6      BY MR. KANTRA:

     7              Q.        So on that very first page, you

     8      acknowledge -- as your lead into the article

     9      is a discussion of some of the epidemiology

    10      studies that have been published, right?

    11              A.        Right.

    12              Q.        And what you acknowledge in

    13      there is that the data has been -- data,

    14      positive and negative, has been reported,

    15      correct?

    16              A.        Correct.

    17              Q.        There are mixed studies.

    18              A.        Correct.

    19              Q.        And that remains the case even

    20      today.

    21              A.        Oh, yes, sir.

    22              Q.        And what you're weighing in on

    23      is the question of after you've looked at the

    24      data, what your opinion is of that data.

   Golkow Technologies, Inc.                                                Page 191
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 7 of 13 - Page ID#: 579
              Confidential - Subject to Protective Order

     1      reasons why cardiomyopathy can happen?

     2              A.        Yes.

     3              Q.        Cardiomyopathy happens in

     4      adults and children as well as in embryos.

     5              A.        Yes.

     6                        MR. PREMO-HOPKINS:          Object to

     7              form.

     8      BY MR. KANTRA:

     9              Q.        Right?

    10              A.        Yes.

    11              Q.        Okay.

    12                        In fact, it would be fair to

    13      say that the etiology of cardiomyopathy is

    14      extraordinarily diverse.

    15                        MR. PREMO-HOPKINS:          Object to

    16              form, foundation.          He's not a

    17              cardiologist.

    18              A.        I agree, it's diverse, yes.

    19      BY MR. KANTRA:

    20              Q.        Okay.

    21                        And those different causes

    22      include many different things.               Infectious

    23      disease, for example, would be one example?

    24              A.        Blocking serotonin receptors,

   Golkow Technologies, Inc.                                                Page 347
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 8 of 13 - Page ID#: 580
              Confidential - Subject to Protective Order

     1      occur that late.

     2              Q.        Okay.     Okay.

     3              A.        Partly for that reason.

     4              Q.        Right.     And you can't grow an

     5      embryo in a petri dish long enough to be able

     6      to see an overt cardiac defect, right?

     7              A.        That's correct.

     8              Q.        So you wouldn't expect to see

     9      Tetralogy of Fallot manifest in an embryo

    10      culture setting.

    11              A.        Well, I don't know, now that I

    12      -- if I knew then what I know now, I would

    13      have tried to treat some of these embryos a

    14      lot earlier than we did.            And then we might

    15      have been able to see outflow tract, at least

    16      the beginnings of some of these

    17      abnormalities.        But it would have been

    18      difficult.

    19              Q.        And, to your knowledge, at

    20      least as of now, that has not been done.

    21              A.        That's not been done.

    22              Q.        Okay.

    23                        Now, FDA, when it reviews

    24      medications for approval, doesn't rely upon

   Golkow Technologies, Inc.                                                Page 361
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 9 of 13 - Page ID#: 581
              Confidential - Subject to Protective Order

     1      thing.     But the other thing is that we did

     2      look at specific tissues to see whether we

     3      could find defects or abnormalities that

     4      might relate to human malformations.

     5                        And so we did see some

     6      craniofacial changes.           We saw some heart

     7      changes.      But mostly when we saw those, we

     8      then looked at mechanisms to see whether --

     9      you know, what's the mechanism for why we're

    10      seeing this in the culture system?                And then

    11      that led -- would lead to better

    12      predictability, just as Wilson says.

    13              Q.        Let me ask the question a

    14      little bit differently.

    15                        You didn't conduct those

    16      studies for the purposes of evaluating

    17      whether, at doses that would be therapeutic

    18      in humans, you could expect to see cardiac or

    19      cranio defects?

    20              A.        Right.     No, we didn't.

    21              Q.        Okay.

    22                        If you were using embryo

    23      cultures to evaluate that question, of

    24      whether you could predict whether or not you

   Golkow Technologies, Inc.                                                Page 363
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 10 of 13 - Page ID#: 582
               Confidential - Subject to Protective Order

      1     therapeutic or not.

      2              Q.        Okay.

      3                        So really, then, it seems the

      4     bottom line is that you don't know whether or

      5     not the doses you were using were comparable

      6     to those --

      7              A.        We don't know what gets to the

      8     embryo, so -- exactly in humans or -- in the

      9     rodents, they have measured it a little bit

     10     more, and our doses were comparable to the

     11     measurements that they did for doses that

     12     they used in their whole-animal studies,

     13     according to the Byrd and Markum paper.

     14              Q.        So the purpose of the study,

     15     as you articulate it, it was not a screening

     16     study for purposes --

     17              A.        It was not a screening study.

     18     It was a study to look at mechanisms, as I

     19     said, to try to determine what the role of

     20     serotonin was in development --

     21              Q.        Right.

     22              A.        -- and to determine what the

     23     effects of blocking the ability of serotonin

     24     either to be taken up and/or to signal in

   Golkow Technologies, Inc.                                                Page 369
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 11 of 13 - Page ID#: 583
               Confidential - Subject to Protective Order

      1     these embryos.

      2              Q.        Okay.

      3                        So I take it from what you said

      4     that not only have you not done calculations

      5     to determine whether the concentrations of

      6     fluoxetine that were used in your in vitro

      7     studies, how those compare to what a human

      8     embryo is exposed to, but you're suggesting

      9     that that kind of calculation could not be

     10     done.

     11              A.        Well, I don't think you can

     12     measure the levels of these drugs directly in

     13     a human embryo because it wouldn't be

     14     ethically possible.

     15              Q.        Right.     Right.     Right.     Okay.

     16              A.        We know that these drugs get

     17     across the placenta --

     18              Q.        Right.

     19              A.        -- so we know they get to the

     20     embryo.

     21              Q.        But in terms of being able to

     22     say more than that . . .

     23              A.        And a therapeutic dose in an

     24     embryo that would cause a malformation, we

   Golkow Technologies, Inc.                                                Page 370
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 12 of 13 - Page ID#: 584
               Confidential - Subject to Protective Order

      1     reported in both.

      2              A.        Both, yes.

      3              Q.        Okay.    All right.

      4                        And proliferation alone is not

      5     a birth defect, correct?

      6              A.        No.    It's a mechanism.

      7              Q.        Cells proliferate for lots of

      8     different reasons.

      9              A.        Well, they proliferate to grow,

     10     I mean, to make more cells.              So one of the

     11     needs of an embryo is to have cell

     12     proliferation --

     13              Q.        Right.

     14              A.        -- so that -- and then there

     15     are many different ways to affect cell

     16     proliferation, which is what we'd probably

     17     call a mechanism.

     18                        If the cells stop

     19     proliferating, that would probably be called

     20     a pathogenic, not a mechanistic, effect.                   But

     21     if you disrupt cell proliferation, in most

     22     cases, you wind up with malformations.

     23              Q.        So in the -- in this study,

     24     there was proliferation that was reported,

   Golkow Technologies, Inc.                                                 Page 396
Case: 5:17-cv-00338-KKC Doc #: 48-3 Filed: 09/12/19 Page: 13 of 13 - Page ID#: 585
               Confidential - Subject to Protective Order

      1     but there was no overt cardiac defect that

      2     was observed for the reasons that we talked

      3     about earlier.         These studies could not and

      4     weren't set up to find overt cardiac defects.

      5              A.        Right.     We can't grow the

      6     embryos long enough in this system to see the

      7     cardiac -- not the overt structural cardiac

      8     defects that you would -- like we've talked

      9     about.

     10              Q.        Okay.

     11                        And the conclusions that you

     12     made in this particular paper, as you can see

     13     at the end of the abstract on page 1, is that

     14     all the results that you've described here,

     15     both in the myocardium and the endocardial

     16     cushions, taken together suggest serotonin

     17     may play a role in cardiac morphogenesis

     18     during endocardial cushion formation.                  Right?

     19              A.        Yes.

     20              Q.        And was there a conclusion with

     21     respect to the myocardium as well or was it

     22     just with respect to the endocardial cushion

     23     formation?

     24              A.        It was focused more on the

   Golkow Technologies, Inc.                                                Page 397
